Title: To Thomas Jefferson from James Madison, 1 January 1807
From: Madison, James
To: Jefferson, Thomas


                        
                            
                                1807
                            
                        
                        If your company leaves you in time, can you let us see one–another to night on the subject of the inclosed.
                            Should the case be short of the high offense &c—will not an arrest be ascertained by the
                            law of the District, where the authy. of the U.S. is unlimited, and where the Common Law is in favor. Bail wd. be yr. only
                                question
                        
                    